Citation Nr: 1641424	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  06-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neuromuscular disorder.

2.  Entitlement to service connection for a stomach disability, to include acid reflux and gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for an enlarged heart.

5.  Entitlement to a rating in excess of 10 percent for low back strain.

6.  Entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis.

7.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right (dominant) hand.

8.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left (non-dominant) hand.

9.  Entitlement to a rating in excess of 10 percent prior to December 20, 2004 and 20 percent thereafter for degenerative changes to the left (non-dominant) shoulder.

10.  Entitlement to a rating in excess of 10 percent for headaches.

11.  Entitlement to a rating in excess of 10 percent prior to July 14, 2014 and 20 percent thereafter for residuals of a right knee medial meniscectomy with posttraumatic arthritis.

12.  Entitlement to an effective date earlier than November 28, 2007 for the assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1969 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003, March 2006, and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the August 2003 rating decision, the RO, in pertinent part, denied entitlement to increased ratings for a low back disability, allergic rhinitis and sinusitis, right and left hand disabilities, a left shoulder disability, a right knee disability, and headaches.  The RO also denied entitlement to service connection for acid reflux and hypertension.  

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2005 hearing conducted at the RO regarding the matters adjudicated in the August 2003 rating decision.  A transcript of that hearing is of record.

Thereafter, in a September 2005 rating decision, the RO, in relevant part, increased the rating for the Veteran's left shoulder disability to 20 percent disabling, effective December 20, 2004.  Additionally, the rating for the appellant's service-connected left hand disability was increased to 10 percent disabling, effective November 25, 2002.

In the March 2006 rating decision, the RO, in part, determined that new and material evidence had not been received to reopen the claim of service connection for a neuromuscular disorder.  

In May 2007, the Veteran provided testimony before a VA DRO on the neuromuscular issue.  A transcript of that hearing is of record.

In a January 2008 rating decision, the RO granted entitlement to a TDIU, effective November 28, 2007.

These matters were before the Board in April 2010.  At that time, the Board reopened the issue of entitlement to service connection for a neuromuscular disorder.  Thereafter, the claims were remanded for further development.

Subsequent to the Board decision, in August 2015, the RO increased the rating for the appellant's right knee disability to 20 percent disabling, effective July 14, 2014.

The issue of entitlement to service connection for a right foot disability was remanded in the April 2010 Board decision.  Subsequently, the issue of entitlement to service connection for a right foot disability was granted in a May 2014 rating decision.  As the benefit sought on appeal has been granted, the issue is no longer before the Board.  

The issues of entitlement to service connection for a stomach disability and hypertension, entitlement to increased ratings for a low back strain, allergic rhinitis, right and left hand disabilities, a left shoulder disability, and a right knee disability, and entitlement to an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no objective showing or diagnosis of a neuromuscular disorder at any time during the rating period on appeal.

2.  The symptom of enlarged heart is contemplated in the rating for the Veteran's service-connected ischemic heart disease.

3.  The Veteran's headaches have been manifested by complaints of frequent headaches, with no evidence of prostrating attacks.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a neuromuscular disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for an enlarged heart have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in February 2003.  As requested in the April 2010 Board remand directives, an additional letter was sent in May 2010.  These letters fully addressed all notice elements.  Dingess/Hartmam v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, pursuant to the remand instructions, in January 2011, the RO sent correspondence to the Veteran to clarify whether he wanted a Board hearing.  The Veteran withdrew his request for a Board hearing in writing in May 2015.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  VA treatment and private treatment records have been obtained.  As directed in the Board's remand directives, outstanding medical records have also been retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in October 2012 for his claim of service connection for a neuromuscular disorder.  The examination is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, VA examinations for the appellant's headache disability were provided in July 2003, December 2004, January 2006, November 2007, December 2007, and December 2014.  The examinations are adequate for the purposes of determining the appellant's claim of entitlement to an increased rating for headaches as they were based on consideration of the Veteran's pertinent medical history and described the current severity of his service-connected disability.  Id.  

The claims were readjudicated by in a May 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neuromuscular Disorder

The Veteran asserts that service connection is warranted for a neuromuscular disorder.

Service treatment records reveal complaints of muscle pain.  In an undated electromyography consultation report, it was determined that there was no evidence of myopathy.  Notwithstanding, in the Veteran's March 1990 retirement examination and report of medical history, he noted a history of muscle pain. 

Post-service medical records demonstrate treatment for muscle pain.  An April 2004 private treatment record provided a diagnosis of myopathy.  A June 2004 private treatment record demonstrated a diagnosis of undifferentiated myosis with elevated CPKs and symptoms of spasms and weakness, but no obvious muscle wasting.  Additionally, in a July 2004 neurosurgical evaluation, it was noted that the appellant had elevated muscle enzymes since 1985 and had myalgias and arthralgias.  However, his EMG did not reveal any signs of myopathy.  Nevertheless, the private physician diagnosed idiopathic myopathy.

The Veteran underwent a VA muscle injures examination in October 2012.  Following examination, the examiner determined that there were no subjective or objective findings of a chronic muscle condition.  In reaching this conclusion, the examiner noted that the Veteran had a history of muscle pain and elevated CPK in the military at which time he was diagnosed with myalgia of unknown origin.  However, at the time of examination, the appellant denied chronic myalgia.  He reported that his pain was more in the joints and did not report functional limitation secondary to a muscular condition.  The examiner also noted that the Veteran denied any weakness, numbness, paralysis, contracture, motor or sensory deficit, muscle wasting, or atrophy.  Further, physical examination showed no evidence of muscle disease and there were no subjective complaints of muscle pain.  CPK was mildly elevated but not clinically significant.  EMG done by neurologist showed no abnormal muscle spikes/patterns and a muscle biopsy did not show any muscle inflammation.

Analysis

After a review of the evidence, the Board finds that the criteria for service connection for a neuromuscular disorder have not been met.  In this regard, the weight of the evidence does not show that a neuromuscular disorder has been present for any portion of rating period on appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The Board observes that service treatment records noted complaints of muscle pain and that post-service medical records noted diagnoses of myopathy and myosis.  However the EMG provided during the July 2004 neurosurgical evaluation, provided after the diagnoses of myopathy and myosis, was negative for signs of a neuromuscular disorder.  Further, the October 2012 VA examiner determined that the Veteran did not have a muscle disability.  Absent a showing of a current disability, service connection cannot be granted.  Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  As such, the criteria for establishing service connection for a neuromuscular disorder have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a neuromuscular disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Enlarged Heart

The Veteran asserts that service connection for an enlarged heart is warranted.

Historically, the Board notes that the Veteran filed a claim of service connection for an enlarged heart in November 2002, which was denied in the August 2003 rating decision.  Thereafter, in a March 2006 rating decision, the RO granted service connection for ischemic heart disease, rated under Diagnostic Code 7005 for arteriosclerotic heart disease.

Analysis

After a review of the evidence, the Board finds that service connection for an enlarged heart is not warranted.  As previously noted, the Veteran is already service connected for ischemic heart disease.  A review of the diagnostic code reveals that an enlarged heart (cardiac hypertrophy) is considered a component of the service-connected heart disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  Therefore, to grant a separate award of service connection for enlarged heart would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Notwithstanding the rule against pyramiding, the Board recognizes that separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Here there is no demonstration of any distinct symptoms of an enlarged not already contemplated by the rating in effect for ischemic heart disease.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an enlarged heart must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Rating Criteria

The Veteran's headache disability has been assigned a 10 percent rating under diagnostic code 8100.

Diagnostic Code 8100 assigns a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

Similarly, the rating criteria also do not define "severe economic inadaptability."  However, the Court has indicated that, while there need not be a showing of unemployability, at a minimum, there should be an indication that the headaches are capable of interfering with the ability to earn money from work.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Factual Background

The Veteran underwent a VA examination in July 2003.  During the examination, he reported sinus headaches and headaches at the base of his neck going up his head.  He stated that the sinus headaches came on whenever he had sinusitis.  He had been provided some decongestant that helped with the sinus headaches.  He mentioned that when he coughed, things got blurred, but he did not have any nausea or vomiting along with his headaches.  The examiner diagnosed sinus headaches. 

The Veteran was provided a VA examination in December 2004.  At that time he reported that his headaches were on the back of his head and neck area.  There were no precipitating factors but the appellant stated that he had headaches in the morning and in the evening and stated that they could be secondary to his sinuses or stress.  He stated that he got 2 headaches per day which lasted for 1 to 2 hours.  He was occasionally nauseated but never vomited, and occasionally had photophobia.  He sometimes he could go on with activities with the headache but on other occasions he had to rest for an hour until the headache "eased off."  The examiner diagnosed a history of headaches.
 
The Veteran underwent a general VA examination in January 2006.  The examiner diagnosed headaches by previous diagnosis.  She noted that the Veteran did not provide any history of headaches at the time of the examination.  
 
The Veteran was provided a VA examination in November 2007.  At the time, it was noted that the Veteran continued to have headaches.  The subjective findings were reviewed with the appellant and the findings remained the same as the August 2006 examination.  The Veteran did not believe that the medication that he took had any effect on his headaches.  He had headaches 2 times per day, lasting for 2 hours with occasional nausea and photophobia.  The headaches were not prostrating but the appellant stated that it would difficult for him to carry out activities because the pain would intensify.  He also said he that he had difficulty concentrating during the headaches.  
 
In a December 2007 VA nose, sinus, larynx, and pharynx examination the Veteran reported constant bilateral frontal headaches that occasionally radiated to the occipital region.  Those headaches were usually accompanied by worsening rhinorrhea and post-nasal drainage.  He denied vision changes, nausea, vomiting, or photophobia. 
 
The Veteran was provided a VA headaches examination in July 2014.  He reported that he had headaches 2 to 3 times per week that lasted 30 to 60 seconds.  The headaches were located frontally and sometimes bitemporal.  He denied any other symptoms during the headaches, specifically nausea, vomiting, or vision changes.   It was noted that the appellant did not take medication for his headache disability.  The examiner noted that the appellant did not experience non-headache symptoms associated with his headaches.  She documented that the headaches lasted less than 1 day and were located on both sides of the head.  There were no prostrating headaches.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for headaches is not warranted for any portion of the rating period on appeal.  The Board acknowledges the Veteran's indication of frequent headaches throughout this period.  However, there was no evidence of prostrating attacks occurring approximately once every two months.  As such, a higher rating is not warranted for this period of appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that the Veteran is competent to report his headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds his assertions regarding the frequency and duration of his headaches to be credible.  Although he seems to report frequent headaches, his descriptions do not show characteristic prostrating attacks sufficient to warrant a higher rating.

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected headaches.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's headache disability, to include frequent headaches, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to service connection for a neuromuscular disorder is denied.

Entitlement to service connection for an enlarged heart is denied.

Entitlement to a rating in excess of 10 percent for headaches is denied.  


REMAND

Hypertension 

In correspondence received in January 2006, the Veteran indicated that this hypertension is secondary to his service-connected diabetes mellitus.  The appellant has not been provided a VA examination for his hypertension claim.  On remand a VA examination and etiological opinion must be obtained.  

Stomach Disability

The Veteran asserts that service connection is warranted for his stomach disability.  A review of the claims file demonstrates diagnoses of gastroesophageal reflux disease (GERD) and acid reflux.  In a private treatment record dated in March 2006 and received in November 2015, a diagnosis of esophagitis chronic reflux, possible diabetic gastroparesis was provided.  The Board finds that such diagnosis suggests that the Veteran's stomach disability may be related to his service-connected diabetes mellitus.  In light of the foregoing, a VA examination must be provided on remand.  

Allergic Rhinitis and Sinusitis

A review of the claims file demonstrates that the Veteran was provided a VA examination for the nose, sinus, larynx, and pharynx in June 2003.  However, the complete examination report has not been associated with the claims file.  On remand, the complete examination report must be obtained.  

Low Back, Right Hand, Left Hand, Left Shoulder, and Right Knee Disabilities

Pursuant to the Board's April 2010 remand directives, the Veteran was provided VA examinations in July 2014 to determine the current severity of his low back, bilateral hands, left shoulder, and right knee disabilities.  However, the Board finds that the VA examinations are inadequate to adjudicate the Veteran's increased rating claims.  In this regard, there is no indication that both passive and active range of motion testing was conducted as required by 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, an additional VA examination must be provided on remand.

TDIU

The Board finds that the appellant's claim of entitlement to an earlier effective date for a TDIU is inextricably intertwined with the increased rating claims remanded herein, and thus the Board will defer consideration of the appeal with regard to the TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete report for the July 2003 VA nose, sinus, larynx, and pharynx examination.  If this cannot be located then this must be noted in the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following evaluation of the Veteran, the examiner should provide an opinion to the following.  

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c. If the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus is at least as likely as not (probability of at least 50 percent) that hypertension had its onset during military service or is otherwise etiologically related to military services?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his stomach disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must identify all gastrointestinal disabilities found on and examination and diagnosed since the filing of the claim in November 2002, to include acid reflux and GERD.  Thereafter, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any diagnosed stomach disability is caused by the Veteran's service-connected diabetes mellitus?

b. Is it at least as likely as not (probability of at least 50 percent) that any diagnosed stomach disability has been aggravated (chronically worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c. If the Veteran's stomach disability is not caused or aggravated by his service-connected diabetes mellitus is at least as likely as not (probability of at least 50 percent) that any diagnosed stomach disability had its onset during military service or is otherwise etiologically related to military services?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so, he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his left and right hand disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

Further, the examiner must indicate whether there is a gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible. The examiner should also indicate whether extension of the index or long fingers is limited by more than 30 degrees.  He or she should state whether there is a gap between the thumb pads and fingers, with the thumb attempting to oppose the fingers.  Such findings should be reported in inches or centimeters.  It should also be noted whether there is favorable or unfavorable ankylosis or whether the Veteran has had any amputation or loss of use of the fingers.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Schedule the Veteran for a VA examination to determine the nature and severity of his left shoulder disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

The presence of ankylosis must be noted.  Additionally, the examiner should report if there is humerus impairment, fibrous union, malunion, and/or nonunion of the joint.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  Schedule the Veteran for a VA examination to determine the nature and severity of his right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  Further the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.  

8.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


